Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           With respect to applicant’s remarks regarding rejected claims 1-6, 9-12, 16-24, 29, 30, page 14, the new added limitation “a pulse of a red wavelength, a pulse of a blue wavelength, a pulse of green wavelength” has been found in reference of Blaquart et al. (U.S. Pub. 2017/0214841), ([0041], lines 7-13, [0070], [0072], lines 29-33, [0078]).
Grounds for the rejection of claims are provided below as necessitated by amendment.
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 02/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            
5.	Claims 1-6, 9-12, 16-24, 29-30, are rejected under 35 U.S.C. 103 as being anticipated by Blanquart et al. (U.S. Pat. No. 10,341,593) in view of Blaquart et al. (U.S. Pub. 2017/0214841).  Hereafter “Blanquart ‘593”, “Blaquart ‘841”. 
             Regarding Claims 1, 2, 19, 20, 21, 30, Blanquart ‘593 teaches
           actuating an emitter to emit a plurality of pulses of electromagnetic radiation, (column 9, lines 43-46; Column 10, lines 38-44; Claims 1, 14); 
          sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an image sensor to generate a plurality of exposure frames, (column 9, lines 46-50, 57-59; Column 10, lines 44-49, 61-64; Claims 1, 14);
           generating a reference frame for use in removing fixed pattern noise from the plurality of exposure frames, wherein the reference frame is based on dark frame data captured when the emitter is not emitting electromagnetic radiation, (column 9, lines 50-57; Column 10, lines 49-61; Claims 1, 2, 14, 15, 19); and
            reducing fixed pattern noise in an exposure frame of the plurality of exposure frames by subtracting the reference frame from the exposure frame, (column 9, lines 50-57; Column 10, lines 49-61; Claims 1, 14);  
 Although Blanquart ‘593 does not teach specifically at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; In re Aller, 105 USPQ 233.
              Moreover, although Blanquart ‘593 does not teach a pulse of a red wavelength, a pulse of a blue wavelength, a pulse of green wavelength, this limitation has been found in reference of Blaquart’ 841, ([0041], lines 7-13, [0070], [0072], lines 29-33, [0078]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blanquart ‘593 by having a pulse of a blue wavelength, a pulse of green wavelength in order to implement inspection system more efficiently, ([0041], lines 7-13, [0070], [0072], lines 29-33, [0078]).  


             Regarding Claims 3, 22, Blanquart ‘593 teaches all the limitations of claim 1 as stated above except for the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.  Blaquart’s 841 teaches the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation, ([0061]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blanquart ‘593  by varying wavelengths of electromagnetic radiation in order to maximum available light power, quantum efficiency and response time., ([0061]). 

             Regarding Claims 4, 23, Blanquart ‘593 teaches a zero-emission period wherein the emitter does not pulse electromagnetic radiation, and wherein the method further comprises sensing the dark frame data with the pixel array during the zero-emission period, (column 9, lines 50-57; Column 10, lines 49-61; Claims 1, 2, 14, 15, 19.  It is inherent that dark frame contains the emitter with no pulse electromagnetic radiation).

             Regarding Claims 5-6, 24, Blanquart ‘593 teaches sensing a plurality of dark exposure frames with the pixel array when the emitter is not emitting electromagnetic radiation, wherein each of the plurality of dark exposure frames comprises dark frame data; wherein the plurality of 

             Regarding Claim 9, Blanquart ‘593 teaches interpolating two or more instances of dark frame data from two or more dark exposure frames captured at different integration times, (column 4, lines 64-67; Column 5, lines 1-6, 55-62).

Regarding Claim 10, Blanquart ‘593 teaches sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read, (column 9, lines 43-59; Column 10, lines 38-64.  Pixel array sensing reflected electromagnetic radiation during the time of a laser emitter to emit a pulse of a wavelength is not different from sensing during a readout period of the pixel array).

                Regarding Claim 11, although Blanquart ‘593 does not teach during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration, Blaquart ‘841 teaches (figures 13, 14, [0061-0062]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Blanquart ‘593 by having plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration, in order to vary the duration and magnitude of the emitted electromagnetic pulse, (figures 13, 14, [0061-0062]).



             Regarding Claim 16, Blanquart ‘593 teaches synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array, (figure 3).  (Blaquart’s 841 also teach limitation in figures 9, 13, 14).

             Regarding Claims 17, 29, Blanquart ‘593 teaches sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation, (column 11, lines 39-52; Column 12, lines 27-40).

             Regarding Claim 18, Blanquart ‘593 teaches actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video, (column 9, lines 57-59; Column 10, lines 14-16, 61-64; Column 11, lines 21-22).

Allowable Subject Matter
6.          Claims 7-8, 25, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 
7.	Claims 31-36 are allowed.  The allowable Subject matter for these claims was indicated in office Action mailed on 12/23/20.
8.	Claims 13-15, 26-28, have been cancelled.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 1, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877